EXHIBIT 10.1

 

MUTUAL RELEASE AND HOLD HARMLESS AGREEMENT




The undersigned, representing GTREX Capital, Inc., its subsidiaries, officers,
directors, assigns, and successors (collectively “GTREX”), and Christopher
Berlandier, his assigns, heirs and agents (collectively “Berlandier”), hereby
execute this mutual general release of all claims and hold harmless agreement
(“Agreement”).




Both GTREX and Berlandier recognize all history between both parties to this
Agreement and waive a recitation of such history and any claims, liabilities,
agreements or other obligations, verbal or written, of or against either party,
herein.




Agreement of GTREX




GTREX hereby agrees to release Berlandier from any and all claims it may have
against Berlandier, including any liabilities owed by Berlandier to GTREX,
claims for services, damages, civil penalties, etc.  GTREX further agrees to
hold Berlandier harmless with regard as to any and all actions on his behalf as
they pertain to his association with GTREX and shall not seek any legal action,
civil or otherwise against Berlandier for any claims or actions pertaining to
Berlandier’s association with GTREX.




Further, GTREX agrees as follows:




1)

Berlandier will enter into a consulting agreement with GTREX and Global Travel
Exchange  (GTE) under which he agrees to assist management with the further
development of the GTE software and business development.  The consulting
agreement shall include an initial retainer of $3,000  and shall be for a period
not less than 12 months.  Berlandier shall be paid $150/hour for all work
performed for GTE.  Berlandier shall be responsible for providing monthly
invoices for time and materials.  GTE agrees to pay invoices on a net 15 day
basis.

2)

In addition, Berlandier shall receive 4 million shares of GTE common stock that
will be paid out immediately upon the execution of this Agreement and receive a
first right of refusal option for six months on any transaction that would
involve the sale of more than 50% of the ownership of GTE.

3)

Berlandier shall receive, as a settlement of all claims against GTREX, 100% of
the stock ownership of Global Financial Exchange (GFE).  As part of this
transaction, GFE shall enter into a service contract with GTE wherein GFE agrees
to process all travel-related transactions through the GTE network and GTE
agrees to charge GFE at a discount of 20% off prevailing market rates for a
period of five years.

4)

GTREX agrees to pay $75,000 of Berlandier’s historical expenses, which are to be
paid in twelve monthly payments of $6,250, due on the first day of the month.
The unpaid balance shall not accrue interest . GTREX shall be allowed a grace
period until the 5th day of every month; however, if payment is not received by
the 5th day, the entire balance due shall be deemed in default and the payment
of such balance shall be immediately accelerated and due ten (10) days from the
date of default.

5)

Berlandier shall retain all personal items purchased for him by the Company
including equipment, personal computer, etc.; however, all relevant corporate
files shall be copied and delivered to GTREX.




--------------------------------------------------------------------------------




Agreement of Berlandier




Berlandier hereby agrees to release GTREX from any and all claims he may have
against GTREX, including any liabilities owed by GTREX to Berlandier, claims for
services, back pay, notes, damages, civil penalties, etc.  Berlandier further
agrees to hold GTREX harmless with regard to any and all actions on its behalf
as they pertain to its association with Berlandier and Berlandier shall not seek
any legal action, civil or otherwise against GTREX for any claims pertaining to
Berlandier’s association with GTREX.




Further, Berlandier agrees as follows:




1)

Berlandier will immediately resign as CEO and Chairman of GTE.

2)

Berlandier will immediately resign as a Director of GTREX.

3)

Berlandier will provide, communicate and disseminate all necessary and pertinent
information for the ongoing management and operation of GTE and GTREX.  This
shall include all relevant pass codes, server information, programming flow
charts, program codes, etc.

4)

Berlandier will assist GTREX with obtaining the remaining closing documents from
the Global Travel Partner’s transaction.

5)

Berlandier will make himself available under the consulting agreement to assist
GTE with operational matters.




Total Agreement, Survivability




This Agreement supercedes any and all other agreements between the parties
hereto, both written and oral, and constitutes the entire agreement between the
parties.




This Agreement shall survive the death or incapacity of either party and shall
be applicable to the heirs, assigns, transferees, successors, subsidiaries and
affiliates of both parties.




Agreed this 3rd day of August, 2006.




For GTREX:

For Berlandier:




/s/ Gary Nerison

By: Gary Nerison

Its: Chief Executive Officer




/s/ Christopher Berlandier

By: Christopher Berlandier







--------------------------------------------------------------------------------



